                   Case 20-10553-CSS             Doc 722       Filed 07/01/20        Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )     Chapter 7
                                                          )
    ART VAN FURNITURE, LLC, et al.,1                      )     Case No. 20-10553 (CSS)
                                                          )
                                   Debtors.               )     (Jointly Administered)
                                                          )
                                                          )     Ref. Docket No. 696
                                                          )

                  OBJECTION OF VEREIT REAL ESTATE, L.P.
         TO NOTICE OF REJECTION OF CERTAIN UNEXPIRED LEASES OF
      NONRESIDENTIAL REAL PROPERTY BY ALFRED T. GIULIANO, CHAPTER 7

             COMES NOW, VEREIT Real Estate, L.P. (“Landlord”), by and through its undersigned

counsel, and hereby files this Objection (the “Objection”) to the Notice of Rejection of Certain

Unexpired Leases of Nonresidential Real Property by Alfred T. Giuliano, Chapter 7 Trustee

[Docket No. 696] (the “Notice”). As more fully set forth in this Objection, Landlord objects to

(i) any failure to treat the Master Lease (as defined below) as a single, unitary and indivisible

master lease as to all properties thereunder, (ii) any rejection of the Master Lease, to the extent Art

Van Furniture, LLC (“Debtor”), through Alfred T. Giuliano, as the duly appointed chapter 7 trustee

(the “Trustee”) has not vacated all sites subject to the Master Lease on or before the applicable

effective date of the rejection of the Master Lease; and (iii) any purported termination of the Master

Lease pursuant to the Notice. All capitalized terms used but not defined herein shall have the same

meaning ascribed thereto in the Notice. In support of this Objection, each Landlord respectfully

states the following:


1
    The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
    Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
    Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
    LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
    service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren, Michigan 48092.

4817-7431-5457.1
                   Case 20-10553-CSS       Doc 722     Filed 07/01/20     Page 2 of 9




                                           BACKGROUND

I.       Procedural History.

         1.        On or about March 8, 2020, Debtor and 12 of its affiliates, including AVF Parent,

LLC (“Guarantor”), each filed their respective voluntary petitions for relief under chapter 11 of 11

U.S.C. § 101 et seq. The cases are being jointly administered pursuant to Bankruptcy Rule

1015(b).

         2.        On April 6, 2020, the Court entered its Order (I) Converting Their Chapter 11

Cases Under Chapter 7, (II) Establishing a Deadline for Filing Final Chapter 11 Fee Applications

and Setting a Hearing Thereon, and (III) Granting Related Relief [Docket No. 263], which

converted these cases to chapter 7 proceedings effective April 7, 2020.

         3.        On April 7, 2020, the Trustee was appointed by the United States Trustee for

Regions 3 and 9 as the chapter 7 trustee in these cases pursuant to that certain Notice to Interim

Trustee/Trustee of Selection in an Asset Case [Docket No. 264].

II.      The Master Lease and the Properties.

         4.        Landlord is the owner of the following nonresidential real property, including the

buildings and improvements thereon, each of which is located at (a) 1801 Nagel Road, Avon, Ohio

44011 (the “Avon Property”); (ii) 16960 Sprague Road, Middleburg Heights, Ohio 44130 (the

“Middleburg Heights Property”); (iii) 6229 Promler Avenue, North Canton, Ohio 44720 (the

“North Canton Property”); (iv) 7799 Mentor Avenue, Mentor, Ohio 44060 (the “Mentor

Property”); (v) 1130 Scalp Avenue, Johnstown, Pennsylvania 15904 (the “Johnstown Property”);

(vi) 371 Eisenhower Drive, Hanover, Pennsylvania 17331 (the “Hanover Property”); and (vii)

2040 Bennett Avenue, Lancaster, Pennsylvania 17601 (the “Lancaster Property”; the Avon

Property, the Middleburg Heights Property, the North Canton Property, the Mentor Property, the



                                                   2
4817-7431-5457.1
                   Case 20-10553-CSS        Doc 722      Filed 07/01/20     Page 3 of 9




Johnstown Property, the Hanover Property, and the Lancaster Property are, each, a “Property” and,

collectively, the “Properties”).

         5.        Landlord leases the Properties to Debtor pursuant to that certain Master Lease

Agreement dated November 22, 2017 (collectively with all amendments, addenda, attachments

and exhibits thereto, the “Master Lease”) by and between Landlord, as lessor, and Debtor, as

lessee. The Mater Lease is currently effective, has not been terminated, assigned or otherwise

rendered unenforceable or ineffective.

         6.        Guarantor unconditionally, absolutely and irrevocably guaranteed Debtor’s

obligations under the Master Lease pursuant to that certain Unconditional Guaranty of Payment

and Performance dated November 22, 2017 by Guarantor, as guarantor, for the benefit of Landlord,

as lessor.

         7.        Pursuant to the Notice, the Trustee purports to, among other actions, reject certain

nonresidential real property leases and deem such leases terminated effective as of the Rejection

Effective Date, including leases the Trustee purports cover the Avon Property, the Middleburg

Heights Property, the North Canton Property, and the Mentor Property. See Notice, Schedule 1,

Entries 27, 28, 29, and 30. Schedule 1 to the Notice, which lists the “Rejected Leases,” separately

lists the Avon Property, the Middleburg Heights Property, the North Canton Property, and the

Mentor Property as if such Properties are covered by separate leases. Id. The Trustee further

purports to effectuate such lease rejection and termination pursuant to the Sale Order and the

definition of “Rejected Leases” thereunder. See Notice, ¶¶ 2, 4 and 5.

         8.        There is no mention or identification of the Johnstown Property, the Hanover

Property, or the Lancaster Property in the Notice or Schedule 1 thereto.

         9.        Notwithstanding the Trustee’s assertion regarding his ability to reject the leases the

Trustee purports cover the Avon Property, the Middleburg Heights Property, the North Canton

                                                     3
4817-7431-5457.1
                   Case 20-10553-CSS      Doc 722     Filed 07/01/20    Page 4 of 9




Property, and the Mentor Property (and deem such leases terminated), the Sale Order expressly

excludes, among other leases, the Master Lease covering the Avon Property, the Middleburg

Heights Property, the North Canton Property, and the Mentor Property under the definition of

“Rejected Leases”. See Sale Order [Docket No. 573], ¶ 20. The Sale Order further provides that

the relief granted under the Sale Order with respect to “Rejected Leases” does not affect the Master

Lease. Id.

                                            OBJECTION

         10.       As noted above, the Trustee (a) lists each of the Avon Property, the Middleburg

Heights Property, the North Canton Property, and the Mentor Property separately in Schedule 1 to

the Notice, but does not note that such Properties are subject to the Master Lease, and (b) does not

list or otherwise mention the Johnstown Property, the Hanover Property, or the Lancaster Property.

The separate listing of the foregoing Properties, the failure to note the nature of the Master Lease

covering such Properties, and the omission of the Johnstown Property, the Hanover Property, and

the Lancaster Property appears to suggest that the Trustee may believe that each of the Properties

may be separately rejected.

         11.       The Trustee also purports to have the ability to effectuate the proposed lease

rejection and termination as it relates to the Avon Property, the Middleburg Heights Property, the

North Canton Property, and the Mentor Property under the Sale Order, despite the specific

language in the Sale Order that is contrary to such position.

I.       The Master Lease Must Be Treated As A Single, Unitary, Indivisible Lease That
         Cannot Be Severed Or Be Deemed Rejected Until All Properties Thereunder Have
         Been Surrendered to the Landlord.

         12.       Pursuant to the Master Lease, Debtor and Landlord agreed that the Master Lease

constitutes an unseverable, unitary and single lease of all—but not less than all—of the Properties.

Master Lease, § 17.04(a). Plainly, the Master Lease must be treated as a single, unitary and

                                                  4
4817-7431-5457.1
                   Case 20-10553-CSS         Doc 722      Filed 07/01/20       Page 5 of 9




indivisible lease and must rejected in whole, including all Properties thereunder. See In re Buffets

Holdings, Inc., 387 B.R. 115 (Bankr. D. Del. 2008) (holding that because master leases were

integrated agreements, they were not severable into individual leases and debtors had to assume

or reject master leases as a whole). Because the Master Lease must be treated as a single, unitary

and indivisible lease, there can be only one rejection date for all of the Properties under the Master

Lease. Any attempt to set separate lease rejection dates for the individual Properties subject to the

Master Lease, or to reject only certain of the Properties thereunder in connection with the Sale (or

otherwise), is improper and must not be permitted.

         13.       Accordingly, notwithstanding the purported lease rejection pursuant to the Notice,

the lease rejection date for the Master Lease cannot be effective until—at a minimum—the date

upon which (a) all of the Properties under the Master Lease have been irrevocably surrendered to

Landlord by the Trustee pursuant to the filing of a written notice with the Court that all of the

Properties under the Master Lease have been so surrendered, and (b) the Trustee’s return of all

keys, key codes and/or alarm codes with respect to all of the Properties, as applicable, to Landlord.

II.      Rejection of the Master Lease Is Not a Termination of the Master Lease.

         14.       The Notice provides that the “Rejected Leases” identified on Schedule 1 thereto are

deemed rejected and terminated as of the Rejection Effective Date, June 26, 2020. See Notice, ¶¶

4 and 5.

         15.       Contrary to the foregoing, 11 U.S.C. § 365(g)(1) specifically provides that

                   . . . the rejection of an executory contract or unexpired lease of the debtor
                   constitutes a breach of such contract or lease if such contract or lease has
                   not been assumed under this section or under a plan confirmed under
                   chapter 9, 11, 12, or 13 of this title, immediately before the date of the filing
                   of the petition.

11 U.S.C. § 365(g)(1) (emphasis added).



                                                      5
4817-7431-5457.1
                   Case 20-10553-CSS       Doc 722     Filed 07/01/20     Page 6 of 9




         16.       Under the terms of the Master Lease, Debtor does not have the right to terminate

the Master Lease. Further, the Trustee has not cited to any authority as a basis to deem the Master

Lease to be terminated on the Rejection Effective Date and the Sale Order expressly excluded the

Master Lease covering, among other properties, the Avon Property, the Middleburg Heights

Property, the North Canton Property, and the Mentor Property from any deemed termination in

connection with the rejection procedures approved thereunder. See Sale Order, ¶ 20.

         17.       Any proper rejection of the Master Lease is simply a breach that is deemed to have

occurred prepetition. See 11 U.S.C. § 365(g)(1). A breach of the Master Lease—resulting from

the rejection of the Master Lease—by Debtor (through the Trustee) does not give rise to a

termination of the Master Lease by Debtor (through the Trustee) under the Bankruptcy Code or

the Master Lease.

         18.       Accordingly, despite the Trustee’s assertions in the Notice and attempt to, among

other actions, deem the Master Lease covering the Avon Property, the Middleburg Heights

Property, the North Canton Property, and the Mentor Property, terminated effective as of the

Rejection Effective Date, such termination is impermissible, absent Landlord agreeing to such

termination.

                                    RESERVATION OF RIGHTS

         19.       Landlord reserves all rights with respect to payment and performance of all

postpetition amounts and obligations due under the Master Lease (inclusive of post-conversion

period), including without limitation, all amounts and obligations accruing or due through and

including any effective date of the rejection of the Master Lease (and all Properties thereunder)

and nothing herein shall be deemed to waive, prejudice, release or adversely affect such rights or

any claims Landlord may have with respect to the foregoing obligations.



                                                   6
4817-7431-5457.1
                   Case 20-10553-CSS       Doc 722     Filed 07/01/20      Page 7 of 9




         20.       Landlord further reserves its right to amend, supplement and modify this Objection

at any time and in any manner.

                                            CONCLUSION

         WHEREFORE, Landlord (a) objects to any failure to treat the Master Lease as a single,

unitary and indivisible lease as to all of the Properties thereunder (or any attempt to treat the Master

Lease as anything other than a single, unitary and indivisible lease as to all of the Properties

thereunder); (b) objects to any rejection, or attempted rejection, of the Master Lease that does not

include the irrevocable surrender of all of the Properties thereunder to Landlord, including the

attempt pursuant to the notice; (c) objects to any effective date of the rejection of the Master Lease

being any earlier than the date upon which all of the Properties thereunder have been irrevocably

surrendered to Landlord; (d) objects to any rejection of the Master Lease being deemed a

termination of the Master Lease; and (e) requests such other and further relief as may be just and

required under all of the circumstances.

         Dated: July 1, 2020
         Wilmington, Delaware                           Respectfully submitted,

                                                        KUTAK ROCK LLP

                                                        /s/ Lisa M. Peters
                                                        Lisa M. Peters (admitted pro hac vice)
                                                        1650 Farnam Street
                                                        Omaha, NE 68102
                                                        Telephone:     (402) 346-6000
                                                        Facsimile:     (402) 346-1148
                                                        Email:         lisa.peters@kutakrock.com

                                                        Counsel for VEREIT Real Estate, L.P.




                                                   7
4817-7431-5457.1
                   Case 20-10553-CSS             Doc 722       Filed 07/01/20        Page 8 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )     Chapter 7
                                                1         )
    ART VAN FURNITURE, LLC, et al.,                       )     Case No. 20-10553 (CSS)
                                                          )
                                   Debtors.               )     (Jointly Administered)
                                                          )
                                                          )     Ref. Docket No. 696
                                                          )

                                       CERTIFICATE OF SERVICE

I, Lisa M. Peters, hereby certify that on July 1, 2020, I did cause to be served true and correct
copies of the foregoing OBJECTION OF VEREIT REAL ESTATE, L.P. TO NOTICE OF
REJECTION OF CERTAIN UNEXPIRED LEASES OF NONRESIDENTIAL REAL
PROPERTY BY ALFRED T. GIULIANO, CHAPTER 7 to the parties listed on the attached
service listed as indicated thereon.

             Dated: July 1, 2020                               /s/ Lisa M. Peters
                                                               Lisa M. Peters, Esq. (admitted pro hac vice)
                                                               KUTAK ROCK LLP
                                                               1650 Farnam Street
                                                               Omaha, Nebraska 68102
                                                               Telephone:     (402) 346-6000
                                                               Facsimile:     (402) 346-1148
                                                               Email:         lisa.peters@kutakrock.com




1
    The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
    Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
    Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
    LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
    service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren, Michigan 48092.
                                                          8
4817-7431-5457.1
                   Case 20-10553-CSS    Doc 722   Filed 07/01/20   Page 9 of 9




                                        SERVICE LIST

  VIA ELECTRONIC MAIL

  Pachulski Stang Ziehl & Jones LLP                Office of the United States Trustee
  919 North Market Street, 17th Floor              844 King Street, Room 2207
  Wilmington, Delaware 19801                       Lockbox 35
  Attn: Bradford J. Sandler, Esq.                  Wilmington, Delaware 19801
        Colin R. Robinson, Esq.                    Attn: Benjamin A. Hackman, Esq.
  Email: bsandler@pszjlaw.com                      Email: benjamin.a.hackman@usdoj.gov
         crobinson@pszjlaw.com

  Burr & Forman LLP                                Morgan, Lewis & Bockius LLP
  1201 Market Street, Suite 1407                   101 Park Avenue
  Wilmington, Delaware 19801                       New York, New York 10178
  Attn: J. Cory Falgowski, Esq.                    Attn: Jennifer Feldsher, Esq.
  Email: jfalgowski@burr.com                       Email: jfeldsher@morganlewis.com

  Morgan, Lewis & Bockius LLP
  One Federal Street
  Boston, Massachusetts 02110
  Attn: Marjorie S. Crider, Esq.
        Christopher L. Carter, Esq.
  Email: marjorie.crider@morganlewis.com
         christopher.carter@morganlewis.com




                                              9
4817-7431-5457.1
